DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 10-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sobotka et al. (US 2016/0009914) in view of Takita et al. (WO 2010/067542).  Note:  A machine translation is being used for Takita et al.
Considering Claims 1, 10-12, 19, and 20:  Sobotka et al. teaches a method comprising preparing an aqueous suspension liquid comprising a polyhydroxyalkanoate and a colloid stabilizer (¶0012) that is most preferably polyvinyl alcohol (¶0030); and spray drying the aqueous dispersion (¶0041).
	Sobotka et al. does not teach the dispersion as having the claimed pH.  However, Takita et al. teaches drying an aqueous suspension of polyhydroxyalkanoate at a pH of 3.2 to 6.5 (¶0038).  Sobotka et al. and Takita et al. are analogous as they are concerned with the same field of endeavor, namely drying polyhydroxyalkanoate.  It would have been obvious to a person having ordinary skill in the art to have used the pH of Takita et al. in the drying step of Sobotka et al., and the motivation to do so would have been, as Takita et al. suggests, to suppress coloring in the subsequent heating and melting (¶0038).
Considering Claim 2:  Sobotka et al. teaches the amount of polyhydroxyalkanoate as being 30 to 50 percent by weight of the dispersion (¶0028).
Considering Claims 4 and 16-18:  Sobotka et al. teaches the degree of saponification as beign from 85 to 98 mole percent (¶0031).
Considering Claims 5 and 6:  Sobotka et al. teaches mixing the polyvinyl alcohol and an aqueous suspension liquid including polyhydroxyalkanoate (Example 1).  Takita et al. teaches adding the acid after the formation of the aqueous suspension (¶0037).

Claims 3, 4, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sobotka et al. (US 2016/0009914) in view of Takita et al. (WO 2010/067542) as applied to claim 1 above, and further in view of Mowiol Polyvinyl Alcohol (Mowiol Polyvinyl Alcohol Manual, 1999).
Considering Claims 3, 4, and 13-15:  Sobotka et al. and Takita et al. collectively teach the process of claim 1 as shown above.  Sobotka et al. teaches an example using Mowiol 10-98 as the polyvinyl alcohol (Example 2).
	Mowiol teaches that Mowiol 10-98 has a degree of polymerization of 1400 (B10) and a saponification degree of 98.4 mol percent (B2).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sobotka et al. (US 2016/0009914) in view of Takita et al. (WO 2010/067542).  Note:  A machine translation is being used for Takita et al.
Considering Claim 7:  Sobotka et al. teaches an aqueous suspension liquid comprising a polyhydroxyalkanoate and a colloid stabilizer (¶0012) that is most preferably polyvinyl alcohol (¶0030).
	Sobotka et al. does not teach the dispersion as having the claimed pH.  However, Takita et al. teaches drying an aqueous suspension of polyhydroxyalkanoate at a pH of 3.2 to 6.5 (¶0038).  Sobotka et al. and Takita et al. are analogous as they are concerned with the same field of endeavor, namely drying polyhydroxyalkanoate.  It would have been obvious to a person having ordinary skill in the art to have used the pH of Takita et al. in the drying step of Sobotka et al., and the motivation to do so would have been, as Takita et al. suggests, to suppress coloring in the subsequent heating and melting (¶0038).
Considering Claim 8:  Sobotka et al. teaches mixing the polyvinyl alcohol and an aqueous suspension liquid including polyhydroxyalkanoate (Example 1).  Takita et al. teaches adding the acid after the formation of the aqueous suspension (¶0037).

Allowable Subject Matter
Claims 9 and 21 are allowed.
The prior art of record does not teach or suggest the claimed composition having the claimed bulk specific gravity and average particle diameter.  The closest prior art of record is Sobotka et al. (US 2016/0009914) in view of Ogawa et al. (US 2008/0118963), discussed in the previous action.
Sobotka et al. teaches a spray dried powder (¶0041) a polyhydroxyalkanoate and a colloid stabilizer (¶0012) that is most preferably polyvinyl alcohol (¶0030).
	Sobotka et al. does not teach the claimed powder size.  However, Ogawa et al. teaches agglomerating the polyhydroxyalkanoate in a suspension prior to drying to a particle diameter of 199 microns (Example 1).  Sobotka et al. and Ogawa et al. are analogous art as they are concerned with the same field of endeavor, namely polyhydroxyalkanoate powders.  It would have been obvious to a person having ordinary skill in the art to have formed a particle with the size of Ogawa et al. in the process of Sobotka et al., and the motivation to do so would have been, as Ogawa et al. suggests, to allow for it to be easily filtered (¶0026).
	Neither Sobotka et al. or Ogawa et al. disclose the bulk specific gravity of the particles made from the spray drying process.  As the parameters of the spray drying process, as well as the specific composition of the dispersion, including due to the presence of modifying agent such as pore forming compounds or salts, would affect the bulk specific gravity of the powder, it cannot be said that the claimed bulk specific gravity would necessarily be present in the spray dried powder as made by Sobotka et al. (US 2016/0009914) in view of Ogawa et al. (US 2008/0118963).  
	The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993) (reversed rejection because inherency was based on what would result due to optimization of conditions, not what was necessarily present in the prior art).  See MPEP § 2112.  

Response to Amendment
The declaration under 37 CFR 1.132 filed March 2, 2022 is insufficient to overcome the rejection of claims 1-8 and 10-20 based upon Sobotka et al. (US 2016/0009914) in view of Takita et al. (WO 2010/067542) as set forth in the last Office action because:  
The showing of an improved thermal stability when the pH of the aqueous suspension is not unexpected in view of the teachings of the prior art.  Takita et al. teaches that reducing the pH of the aqueous dispersion removes biological components from the production of the polyhydroxyalkanoic In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  See MPEP § 716.02(c).

Response to Arguments
Applicant's arguments filed March 2, 2022 have been fully considered but they are not persuasive, because:
A)  In response to applicant's argument that Takita et al. does not solve the problem the applicant was concerned with, namely thermal stability of the polyhydroxyalkanoate, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Takita et al. teaches that reducing the pH of the aqueous dispersion removes biological components from the production of the polyhydroxyalkanoic acid (¶0008-09; 0012-13).  Kopinke et al. teaches that the thermal decomposition of polyhydroxybutryic acid is increased by the presence of impurities from the fermentation process that produces the polyhydroxybutryic acid (pg. 38).  As such, removing the impurities through the treatment with the acid during drying would be expected to improve the thermal stability of the polyhydroxyalkanoic acid.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  See MPEP § 716.02(c).
B)  The applicant’s argument of unexpected results based on the declaration is addressed above.
C)  The applicant’s argument that Sobotka et al. explicitly teaches the PH as being outside the claimed range, and thus teaches away from the claimed process is not persuasive.  Sobotka et al. teaches examples with pH outside the claimed range, but does not teach a pH range for the process or in anyway indicate that the process is limited to the pH shown in those examples.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP § 2123.  As Takita et al. provides a motivation to reduce the pH, and Sobotka et al. does not teach that lower pH would be inadvisable or unworkable, the references as a whole do not teach away from the claimed range.
 D)  The applicant’s argument that Takita et al. does not teach adding an acid to the formed aqueous suspension is not persuasive.  Takita et al. teaches: 
“A method of adjusting the pH of an aqueous suspension of PHA to an acidic region of 3.2 or more is not particularly limited, and examples thereof include a method of adding an acid, a method of adding an organic salt or an inorganic salt, and the like. When the acid addition method is used, the acid is not particularly limited, and any of an organic acid and an inorganic acid may be used, and the presence or absence of volatility may be used. Also, for example, a strong acid such as sulfuric acid or hydrochloric acid, or a weak acid such as phosphoric acid or acetic acid can be used, and any of the above effects can be obtained.”  (¶0037).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767